DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments filed 08 November 2021 stating “Because the bearing 18 is supported on the inner shaft 12, any movement of the inner shaft 12 would result in a corresponding movement of the inner shaft 14 such that the radial spacing between the two shafts would remain the same. In other words, no need for a bumper to accommodate relative radial movement” in regards to previous reliance on Martin have been fully considered but they are not persuasive. The Office respectfully notes that shafts 12 and 14 are relatively rotational (see Martin col.2:ll.50-59) and, thus, not fixed to each other by the presence of bearing 18. In the case of shaft 12 moving/deflecting radially inwardly, for example, corresponding motion is not transferred to shaft portion 16 (of inner shaft 14) via bearing 18 since bearing 18 does not serve to couple the shafts 12 and 14 together (i.e., bearing 18 cannot pull shaft portion 16 of inner shaft 14 radially inwardly). Furthermore, it is noted that the free/distal end of shaft 12 shown in Figure 2 is not restricted from deflection (resulting from bending of shaft 12) by shaft 14. Accordingly, relative radial movement is possible in Martin.
Applicant's arguments filed 08 November 2021 stating “Although the exact same language is not present in the claim, the term ‘fastening member’ is well understood to include a nut 66. The Examiner has not provided an explanation as to how one skilled in the art would somehow come to the conclusion that Applicant was not in possession of the recited features including a fastening member. Withdrawal of this rejection is warranted and is respectfully requested” have been fully considered and they are persuasive. The Office acknowledges that the nut 66 is disclosed as achieving the fastening function. Accordingly, the previous corresponding 112(a) and 112(b) rejections are withdrawn.
Applicant’s arguments filed 08 November 2021 stating “Additionally, the features missing from Martin are not fairly read as being taught by Corsmeier. Corsmeier discloses a coupling between shafts such that there is no relative rotation between those shafts and therefore no support for a reading the noted features as the recited bumper… However, it is clear that the cited part of Corsmeier is for a coupling between shafts, not relative rotating shafts” have been fully considered but they are not persuasive. Initially, the Office respectfully notes that there is no claim limitation directed towards the claimed shafts rotating relative to each other, nor is such relative rotation deemed to necessarily follow from the claim limitations. Nevertheless, it is respectfully noted that relative deflection (e.g., due to different thermal expansions/contractions, bending, etc.) can occur between elements that are not relatively rotational and, thus, the lack of relative rotation of the relied upon elements in Corsmeier is not deemed to be necessarily nullifying of Corsmeier’s relevance to the claimed invention. Furthermore, it is noted that the proposed modification relies on the disclosures of both Corsmeier and Stephenson, and Stephenson discloses a bumper between relatively rotating shafts - accordingly, the proposed modification accounts for any relatively rotational aspect.
Applicant’s arguments filed 08 November 2021 stating “The member identified by the Examiner is in contact with the outer shaft and therefore not spaced apart as is recited in the amended claims” have been fully considered but they are not persuasive. The Office respectfully notes that Stephenson is relied upon in the rejection for the aforementioned spacing, and the proposed combination includes a justification for including such spacing.
Applicant’s arguments filed 08 November 2021 stating “The Examiner proposed to modify Martin to include the coupling in Corsmeier and then make the further modification to space the shafts apart” have been fully considered but they are not persuasive. The Office respectfully notes that Corsmeier is not relied upon for a “coupling” - rather, Corsmeier is relied upon for a member that physically obstructs the space between an inner shaft and an outer shaft at an aft / free end of the outer shaft that is aft of a bearing. Furthermore, there is no modification to “space the shafts apart” - rather, the previous prior art rejection includes providing a space between the claimed “bumper” and the “outer shaft” (note: in the base reference Martin, shafts 11 and 12 are spaced apart from each other).




Claim Objections
Claims 1-20 are objected to because of the following informalities:   
In claim 1, lines 12-13, “an axial location aft of” should be deleted (to improve the formality of the claim)(note: “an axial location aft of” is superfluous in light of “spaced axially aft of”; “axial location” is not subsequently used).
In claim 10, line 13, “an axial location aft of” should be deleted (to improve the formality of the claim)(note: “an axial location aft of” is superfluous in light of “spaced axially aft of”; “axial location” is not subsequently used).
In claim 17, line 7, “at an axial location” should be changed to --and-- (to improve the formality of the claim)(note: “at an axial location” is superfluous in light of “spaced axially aft of”; “axial location” is not subsequently used).
In claim 20, line 2, --axial-- should be added before “region” (to use consistent terminology - see claim 17).
Claims 2-9, 11-16, 18, and 19 are objected to due to dependence on an above claim.
Applicant is advised that should claim 2 be found allowable, claim 3 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01 (m).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a fastening member…securing the bearing to the outer shaft” (claim 1).
Because this/these claim limitation(s) is/are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, 11, 13-15, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (US 5,211,535 - hereafter referred to as Martin; previously cited) in view of Corsmeier (US 3,722,058; previously cited) and Stephenson et al. (US 7,153,091 - hereafter referred to as Stephenson; previously cited).
In reference to claim 1 
Martin discloses:
A turbine engine comprising:
a compressor section including a first compressor section (i.e., low pressure compressor - see col.2:ll.53-57) and a second compressor section (i.e., high pressure compressor - see col.2:ll.53-57);
a turbine section including a first turbine section (i.e., low pressure turbine 16) driving the first compressor section through an inner shaft (14) and a second turbine section (i.e., high pressure turbine 15) driving the second compressor section through an outer shaft (12);
a bearing assembly (18) supporting rotation of the outer shaft;
a fastening member (see annotated Figure 2 below showing a fastening member) attached to an aft end of the outer shaft, the fastening member securing (see Figure 2) the bearing assembly to the outer shaft (note: the corresponding structure of the pre-AIA  35 U.S.C. 112, 6th paragraph, limitation “a fastening member… securing the bearing assembly to the outer shaft” is considered to be a nut 66 that provides a physical obstruction (see Figures 2 and 3) to axial movement of the bearing assembly 38; the identified “fastening member” of Martin is depicted in Figure 2 as serving the same function of Applicant’s nut 66 and, thus, is considered to be an equivalent thereof). 

    PNG
    media_image1.png
    299
    391
    media_image1.png
    Greyscale


Martin does not disclose:
a bumper located on the inner shaft and spaced apart from the outer shaft for accommodating interaction between the inner shaft and the outer shaft;
the aft end of the outer shaft disposed annularly about the bumper and the bumper spaced axially of an axial location aft of the bearing assembly within an axial region aft of the bearing assembly where an aft portion of the outer shaft overlaps the inner shaft within an axial length of the fastening member. 

Corsmeier discloses:
a gas turbine engine comprising an inner shaft (22 - Figure 1) and an outer shaft (see annotated Corsmeier Figure 1 below showing an outer shaft), wherein the inner shaft comprises a member (see annotated Corsmeier Figure 1 below showing a member) that physically obstructs the space between the inner shaft and outer shaft at an aft / free end of the outer shaft that is aft of a bearing and axially aligned with a fastening member (see annotated Corsmeier Figure 1 below showing a fastening member).

    PNG
    media_image2.png
    254
    704
    media_image2.png
    Greyscale

Stephenson discloses:
a gas turbine engine comprising concentrically disposed inner and outer shafts (38,68), wherein the inner shaft (38) comprises a bumper bearing (72) spaced apart (see Figure 2) from the outer shaft (68) and disposed at a free-end of the outer shaft (68).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Martin to include a bumper on the inner shaft that is inward of the aft end of the outer shaft, as disclosed by Corsmeier, for the purpose of limiting radial deflection of the outer shaft, and to space the bumper from the outer shaft, as disclosed by Stephenson, for the purpose of limiting weight thereof. Furthermore, it is known that the free end of a cantilevered structure, such as Martin outer shaft 12, experiences the greatest deflection under loading, and so including a bumper that is spaced radially inward from the free end of the outer shaft aft of the bearing assembly specifically provides the combined benefits of: 1) limiting the outer diameter and, thus, the weight of the bumper for a given deflection allowance, 2) limiting the overall deflection of Martin outer shaft 12.

Martin in view of Corsmeier and Stephenson therefore addresses:
a bumper (Corsmeier and Stephenson) located on (see above modification) the inner shaft (Martin - 14) and spaced apart (see above modification) from the outer shaft (Martin - 12) for accommodating interaction between the inner shaft and the outer shaft;
the aft end of the outer shaft disposed (see above modification) annularly about the bumper and the bumper spaced axially aft of an axial location aft (see Corsmeier; see above modification) of the bearing assembly within an axial region aft of the bearing assembly where an aft portion of the outer shaft overlaps (see Martin Figure 2) the inner shaft within an axial length of the fastening member. 

In reference to claim 2
Martin in view of Corsmeier and Stephenson addresses:
The turbine engine as recited in claim 1, wherein the bumper comprises a portion (see Corsmeier and Stephenson) of the inner shaft (Martin - 14).

In reference to claim 3
Martin in view of Corsmeier and Stephenson addresses:
The turbine engine as recited in claim 1, wherein the bumper (Corsmeier and Stephenson) comprises a portion (see Corsmeier and Stephenson) of the inner shaft (Martin - 14).

In reference to claim 4
Martin in view of Corsmeier and Stephenson addresses:
The turbine engine as recited in claim 3, wherein the bumper (Corsmeier and Stephenson) comprises a bumper diameter (i.e., the outermost diameter thereof - see Corsmeier and Stephenson) greater than (see Corsmeier and Stephenson) a diameter of the inner shaft (Martin - 14) surrounding the bumper diameter.

In reference to claim 10
Martin in view of Corsmeier and Stephenson, as combined in the rejection of claim 1, addresses:
A gas turbine engine comprising:
a compressor section including a first compressor (i.e., high pressure compressor - see Martin col.2:ll.53-57) and a second compressor (i.e., low pressure compressor - see Martin col.2:ll.53-57); 
a turbine section including a first turbine (i.e., Martin high pressure turbine 15) driving the first compressor and a second turbine (i.e., Martin low pressure turbine 16) driving the second compressor;
an inner shaft (Martin - 14) defining a driving link between the second compressor and the second turbine;
an outer shaft (Martin - 12) defining a driving link between the first compressor and the first turbine, wherein the inner shaft and the outer shaft are concentric about a common axis of rotation;
a bearing assembly (Martin - 18) supporting rotation of the outer shaft; 
a fastener (see annotated Martin Figure 2 above showing a fastening member) securing a portion (see Martin Figure 2) of the bearing assembly on the outer shaft; and 
a bumper (Corsmeier and Stephenson) disposed on the inner shaft and spaced radially apart (see above modification) from the outer shaft within an axial region (i.e., a region of arbitrary axial length overlapping at least partially with “bumper”) common to an aft portion of the outer shaft and spaced axially aft of an axial location aft (see Corsmeier; see modification in the rejection of claim 1) of the bearing assembly within an axial length of the fastener for accommodating interaction (i.e., functioning as a physical obstruction, as in Stephenson) between the inner and outer shafts.

In reference to claim 11
Martin in view of Corsmeier and Stephenson addresses:
The gas turbine engine as recited in claim 10, wherein the inner shaft (Martin - 14) includes a first diameter (i.e., the outer diameter of Martin shaft 14 on either axial side of the identified “bumper”) within the axial region on either side of the bumper (Corsmeier and Stephenson) and the bumper comprises a bumper diameter (i.e., the radially outer diameter of the identified “bumper”) larger than (see Corsmeier and Stephenson) the first diameter.

In reference to claim 13 
Martin in view of Corsmeier and Stephenson addresses:
The gas turbine engine as recited in claim 11.

Corsmeier further discloses (see Figure 1) that the identified “outer shaft” therein and the identified “fastening member” therein engage via a threaded connection.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Martin in view of Corsmeier and Stephenson to include a threaded connection between the “outer shaft” (Martin) and the “fastening member” (Martin), as further disclosed by Corsmeier, for the purpose of ensuring successful operation using a known attachment means of this particular use and/or to permit axial adjustability of the “fastening member”.

Martin in view of Corsmeier and Stephenson therefore also addresses:
the outer shaft (Martin - 12) includes a threaded outer diameter (Corsmeier) for receiving the fastener (Martin) within the axial region.

In reference to claim 14
Martin in view of Corsmeier and Stephenson addresses:
The gas turbine engine as recited in claim 13, wherein the inner shaft (Martin - 14) includes a radially extending flange (see annotated Martin Figure 2 below showing a flange) that is disposed aft of the bumper (Corsmeier and Stephenson)(note: the identified “flange” is aft of Martin outer shaft 12 and, thus, aft of where the identified “bumper” is located in the proposed combination) and the axial region.
                   
    PNG
    media_image3.png
    252
    449
    media_image3.png
    Greyscale


In reference to claim 15
Martin in view of Corsmeier and Stephenson addresses:
The gas turbine engine as recited in claim 14, wherein the bumper (Corsmeier and Stephenson) is continuous about a circumference (note: the modification is intended to limit radial deflection in any radial direction and, thus, is hereby indicated as continuous about the circumference) of the inner shaft (Martin - 14) within the axial region.

In reference to claim 17
Martin in view of Corsmeier and Stephenson, as combined in the rejection of claim 1, addresses:
A method of assembling a gas turbine engine comprising: 
supporting an inner shaft (Martin - 14) about an axis of rotation; and
supporting an outer shaft (Martin - 12) concentric with the inner shaft about the axis of rotation with a bearing assembly (Martin - 18); and
securing a portion of the bearing assembly with a fastener (see annotated Martin Figure 2 above showing a fastening member) attached to the outer shaft, wherein the outer shaft includes an aft portion (i.e., the portion aft of the bearing 18 in Martin) and the inner shaft includes a bumper diameter (i.e., the radially outer diameter of the “bumper” added by the modification over Corsmeier and Stephenson) within an axial region common with the aft portion of the outer shaft at an axial location spaced axially aft (see Corsmeier; see modification in the rejection of claim 1) of the bearing assembly and within (see above modification) an axial length of the fastener, wherein the bearing assembly is spaced apart from the axial region (i.e., a region of arbitrary axial length overlapping at least partially with “fastener”) and the fastener is at least partially disposed within the axial region and the bumper diameter is greater than (see Corsmeier and Stephenson) a diameter of the inner shaft disposed on either axial side of the bumper diameter.

In reference to claim 19 
Martin in view of Corsmeier and Stephenson addresses:
The method as recited in claim 17, wherein the fastener (Martin) is axially aligned (see above rejection of claim 1) with the bumper diameter.

Claims 5, 6, 12, 16, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Corsmeier, Stephenson, and Lescure et al. (US 7,736,083 - hereafter referred to as Lescure; previously cited). 

In reference to claims 5, 12, and 18 
Martin in view of Corsmeier and Stephenson addresses:
	The turbine engine as recited in claim 4. (claim 5)
The gas turbine engine as recited in claim 11. (claim 12)
The method as recited in claim 17. (claim 18)

Martin in view of Corsmeier and Stephenson does not address:
a ratio of the bumper diameter to the inner shaft diameter is 1.032. (claim 5)
a ratio of the bumper diameter to the first diameter is 1.032. (claim 12)
a ratio of the bumper diameter to the diameter of the inner shaft disposed on either axial side of the bumper diameter is 1.032. (claim 18)

Lescure discloses:
a gas turbine engine comprising a shaft (12), wherein the radius (R) / diameter of the shaft and the thickness (e) of the shaft are selected to satisfy structural considerations (i.e., stress distribution and/or torsional flexibility based on expected operational loads - see e.g. col.3:ll.31-40), thereby recognizing such dimensions as result-effective variables.
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine / method of Martin in view of Corsmeier and Stephenson to select the radius / diameter and thickness of the inner shaft, as disclosed by Lescure, as a matter of routine design in satisfying structural considerations thereof based on expected operational loads.

Martin in view of Corsmeier, Stephenson, and Lescure therefore addresses:
a ratio of the bumper diameter to the inner shaft diameter is 1.032 (note: the result-effectiveness of specifying the radius / diameter and thickness of the “inner shaft” is deemed to apply to all portions / diameters thereof). (claim 5)
a ratio of the bumper diameter to the first diameter is 1.032 (note: the result-effectiveness of specifying the radius / diameter and thickness of the “inner shaft” is deemed to apply to all portions / diameters thereof). (claim 12)
a ratio of the bumper diameter to the diameter of the inner shaft disposed on either axial side of the bumper diameter is 1.032 (note: the result-effectiveness of specifying the radius / diameter and thickness of the “inner shaft” is deemed to apply to all portions / diameters thereof). (claim 18)

In reference to claim 6
Martin in view of Corsmeier, Stephenson, and Lescure addresses:
The turbine engine as recited in claim 5, wherein the inner shaft (Martin - 14) includes a flange (see annotated Martin Figure 2 above showing a flange) extending radially outward of the bumper (Corsmeier and Stephenson)(note: the identified “flange” extends radially outward of Martin inner shaft 14 and, thus, radially outward of the identified “bumper”) and spaced apart axially aft of the aft end of the outer shaft (Martin - 12).
                    
In reference to claims 16 and 20
Martin in view of Corsmeier and Stephenson addresses:
The gas turbine engine as recited in claim 15. (claim 16)
The method as recited in claim 19. (claim 20)

Martin in view of Corsmeier and Stephenson does not address:
a ratio of the bumper diameter to a length of the axial region is between 3.00 and 4.00. (claim 16)
including forming the bumper diameter according to a ratio of the bumper diameter to a length of the region to be between 3.00 and 4.00. (claim 20)

Lescure discloses:
a gas turbine engine comprising a shaft (12), wherein the radius (R) / diameter of the shaft and the thickness (e) of the shaft are selected to satisfy structural considerations (i.e., stress distribution and/or torsional flexibility based on expected operational loads - see e.g. col.3:ll.31-40), thereby recognizing such dimensions as result-effective variables.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine / method of Martin in view of Corsmeier and Stephenson to select the radius / diameter and thickness of the inner shaft, as disclosed by Lescure, as a matter of routine design in satisfying structural considerations thereof based on expected operational loads.

Martin in view of Corsmeier, Stephenson, and Lescure therefore addresses:
a ratio of the bumper diameter to a length of the axial region is between 3.00 and 4.00. (note: radius / diameter and thickness of a shaft dictate the radially outer diameter of the shaft; the instant modification establishes radius / diameter and thickness of the inner shaft as result-effective variables, thereby establishing the instant ratio as a result-effective variable; furthermore, the limits of “axial length” are not claimed and, thus, the instant ratio does not define a unique physical / structural configuration - i.e., the limits of “axial region” can be arbitrarily chosen without any effect on the resulting physical / structural configuration of the proposed combination). (claim 16)
including forming the bumper diameter according to a ratio of the bumper diameter to a length of the region to be between 3.00 and 4.00 (note: radius / diameter and thickness of a shaft dictate the radially outer diameter of the shaft; the instant modification establishes radius / diameter and thickness of the inner shaft as result-effective variables, thereby establishing the instant ratio as a result-effective variable; furthermore, the limits of “axial length” are not claimed and, thus, the instant ratio does not define a unique physical / structural configuration - i.e., the limits of “region” can be arbitrarily chosen without any effect on the resulting physical / structural configuration of the proposed combination). (claim 20)

Claims 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin in view of Corsmeier, Stephenson, Lescure, and NPL reference Airlnsight (i.e., internet print-out of http://airinsight.com/201 1/1 1/09/comparing-the-new-technology-narrow-body-engines-gtf-vs-leap-maintenance-costs/; previously cited; see copy filed 19 August 2020), and wherein Seda et al. (US 6,732,502 - hereafter referred to as Seda; previously cited) is cited on an evidentiary basis in the rejection of claim 8.

In reference to claim 7
Martin in view of Corsmeier, Stephenson, and Lescure addresses:
	The turbine engine as recited in claim 6.

Martin in view of Corsmeier, Stephenson, and Lescure does not address:
including a plurality of fan blades rotatable about an axis and driven by the turbine section through a geared architecture.

AirInsight discloses:
a gas turbine engine (i.e., PW1000G) having a fan driven by a shaft connected to the turbine section, and a geared architecture driving the shaft; the geared architecture enables the fan to rotate at a lower speed than the turbine section (see pg.4, par.1).

    PNG
    media_image4.png
    224
    431
    media_image4.png
    Greyscale




Martin in view of Corsmeier, Stephenson, and Lescure therefore addresses:
including a plurality of fan blades (note: it is inherent for a gas turbine engine fan, as in AirInsight, to have a plurality of fan blades) rotatable about an axis and driven by the turbine section (Martin) through a geared architecture (AirInsight).

In reference to claim 8
Martin in view of Corsmeier, Stephenson, Lescure, and AirInsight addresses:
	The turbine engine as recited in claim 7.

Airlnsight further discloses:
the gas turbine engine (i.e., PW1000G) has a high-pressure turbine that is a two stage turbine (see Table on pg.4) and a low-pressure turbine that is a three-stage turbine (see Table on pg.4).

Seda is cited as evidence that stage counts is a result-effective variable in optimizing the overall design (i.e., for noise, weight, specific fuel consumption, and cost) of a gas turbine engine (see col.1:ll.43-62). 



Martin in view of Corsmeier, Stephenson, Lescure, and AirInsight therefore also addresses:
the first turbine section (Martin - 16) includes no more than 6 turbine rotors (i.e., three stages - AirInsight), the second turbine section (Martin - 15) includes no more than two turbine rotors (i.e., two stages - AirInsight), and the inner shaft (Martin - 14) is coupled to the geared architecture (AirInsight).

In reference to claim 9
Martin in view of Corsmeier, Stephenson, Lescure, and AirInsight addresses:
The turbine engine as recited in claim 8, wherein a ratio of the bumper diameter to the axial length is between 3.00 and 4.00 (note: radius / diameter and thickness of a shaft dictate the radially outer diameter of the shaft; the modification in the rejection of parent claim 5 establishes radius / diameter and thickness of the inner shaft as result-effective variables, thereby establishing the instant ratio as a result-effective variable; furthermore, the limits of “axial length” are not claimed and, thus, the instant ratio does not define a unique physical / structural configuration - i.e., the limits of “axial length” can be arbitrarily chosen without any effect on the resulting physical / structural configuration of the proposed combination).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745